DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on November 11, 2019
Claims 1 – 28 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Kim  et al. (USP: 2019/0245800).

As per Claim 1 Kim teaches a method for wireless communication at a first device, comprising: 
associating, at a first protocol layer, a first sequence number to a data packet to perform integrity protection on at least a portion of the data packet (Paragraph 0011, 0057-0060 performing an integrity protection operation for the packet and ciphering the packet, based on the count value and the COUNT represents the first sequence number. See FIG. 6 which illustrating a COUNT format used in ciphering and integrity protection. A COUNT is 32 bits, and includes an HFN 605 and a PDCP SN);
 associating, at the first protocol layer, a second sequence number to the data packet for wireless transmission to a second device (Paragraph 0058, 0059 a PDCP SN); indicating an offset between the first sequence number and the second sequence number in the data packet (Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages and the PDCP SN, and performs ciphering and integrity protection for a PDCP SDU.); and
 transmitting the data packet to a second protocol layer for wireless transmission to the second device, the second protocol layer being a lower layer than the first protocol layer (Paragraph 0049-0054 See Fig. 2  discloses transmission to the lower layers according to the protocol stack). 

As per Claim 2 Kim teaches the method of claim 1, further comprising: determining that a priority level associated with the data packet satisfies a threshold; and associating the second sequence number to the data packet based at least in part on the priority level (Paragraph 0012, 0015   wherein a length of the count value is the same as a length of a packet data convergence protocol sequence number (PDCP SN) of the terminal). 

As per Claim 3 Kim teaches the method of claim 1, further comprising: determining that an expiry timer associated with a previously received data packet has expired; and associating the second sequence number to the data packet based at least in part on the expiry timer expiration (Paragraph 0065, 0066, 0067 FIG. 10 is a diagram illustrating an operation in which a plurality of DRX cycles is applied after a drx-inactivity timer expires). 

As per Claim 4 Kim teaches the method of claim 1, wherein indicating the offset comprises: indicating the second sequence number in a first field of a header portion of the data packet; and indicating the offset in a second field of the header portion of the data packet (Paragraph 0058 – 0060 The PDCP transmission side may include the PDCP SN in a PDCP header and may transmit the same.). 

As per Claim 5 Kim teaches the method of claim 1, further comprising: performing integrity protection on a data portion of the data packet using the first sequence number (Paragraph 0012, 0015 a packet data convergence protocol sequence number (PDCP SN) of the terminal). 

As per Claim 6 Kim teaches the method of claim 1, further comprising: determining that the second sequence number is different from the first sequence number, wherein the data packet indicating the offset is based at least in part on the second sequence number being different from the first sequence number (Paragraph 0038, 0047 However, the disclosure is not limited to the embodiments set forth below, but may be implemented in various different forms). 

As per Claim 7 Kim teaches the method of claim 1, further comprising: indicating the first sequence number in a header portion of the data packet (Paragraph 0049, 0058, 0063 A packet data convergence protocol (PDCP) 205 and 240 is in charge of an IP header compression/decompression operation or the like). 

As per Claim 8 Kim teaches the method of claim 1, wherein the first protocol layer comprises a packet data convergence protocol layer (Paragraph 0006, 0012, 0015 a length of a packet data convergence protocol sequence number (PDCP SN) of the terminal). 

As per Claim 9 Kim teaches a method for wireless communication at a second device, comprising: 
receiving a data packet from a first device, the data packet indicating an offset between a first sequence number associated with the data packet to perform integrity verification (Paragraph 0011, 0057-0060 See Fig 6 HFN represents the offset. Performing an integrity protection operation for the packet and ciphering the packet, based on the count value and the COUNT represents the first sequence number. See FIG. 6 which illustrating a COUNT format used in ciphering and integrity protection. A COUNT is 32 bits, and includes an HFN 605 and a PDCP SN) and a second sequence number associated with the data packet for wireless (Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages and the PDCP SN, and performs ciphering and integrity protection for a PDCP SDU.);
 identifying the first sequence number based at least in part on the second sequence number and the indicated offset; performing integrity verification on the data packet according to the first sequence number (Paragraph 0057-0060 See Fig 6 HFN represents the offset. Performing an integrity protection operation for the packet and ciphering the packet, based on the count value and the COUNT represents the first sequence number); and 
performing data packet ordering operations according to the second sequence number. (Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages and the PDCP SN, and performs ciphering and integrity protection for a PDCP SDU.).

As per Claim 10 Kim teaches the method of claim 9, further comprising: recovering the second sequence number from a first field of a header portion of the data packet; and recovering the offset from a second field of the header portion of the data packet (Paragraph 0058, 0062 The PDCP transmission side may include the PDCP SN in a PDCP header and may transmit the same. The PDCP reception side may obtain a COUNT by combining a PDCP SN included in the PDCP header and a HFN that the PDCP reception side autonomously manages). 

As per Claim 11 Kim teaches the method of claim 9, further comprising: recovering the first sequence number from a header portion of the data packet (Paragraph 0006, 0058  based on the count value and the COUNT represents the first sequence number. a count value (COUNT) for processing a packet to be transmitted to the base station, based on the configuration information; and processing the packet based on the determined COUNT). 

As per Claim 12 Kim teaches the method of claim 9, further comprising: performing integrity verification on a data portion of the data packet using the first sequence number (Paragraph 0014, 0054 the packet include performing an integrity verification operation for the packet and deciphering the packet, based on the count value.  ). 

As per Claim 13 Kim teaches a method for wireless communication at a first device, comprising: 
associating, at a first protocol layer, a sequence number to a data packet for wireless transmission to a second device (Paragraph 0011, 0057-0060 performing an integrity protection operation for the packet and ciphering the packet, based on the count value and the COUNT represents the first sequence number. See FIG. 6 which illustrating a COUNT format used in ciphering and integrity protection. A COUNT is 32 bits, and includes an HFN 605 and a PDCP SN); 
(Paragraph 0058, 0059 a PDCP SN); indicating an offset between the sequence number of the data packet and the previous data packet (Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages and the PDCP SN, and performs ciphering and integrity protection for a PDCP SDU.); and transmitting the data packet to a second protocol layer for wireless transmission to the second device, the second protocol layer being a lower layer than the first protocol layer (Paragraph 0049-0054 See Fig. 2  discloses transmission to the lower layers according to the protocol stack). 

As per Claim 14 Kim teaches the method of claim 13, further comprising: determining that a priority level associated with the data packet satisfies a threshold, wherein the offset is indicated based at least in part on the priority level (Paragraph 0012, 0015   wherein a length of the count value is the same as a length of a packet data convergence protocol sequence number (PDCP SN) of the terminal).

As per Claim 15 Kim teaches the method of claim 13, further comprising: determining that an expiry timer associated with a previously received data packet has expired, wherein the offset is indicated based at least in part on the expiry timer expiration (Paragraph 0065, 0066, 0067 FIG. 10 is a diagram illustrating an operation in which a plurality of DRX cycles is applied after a drx-inactivity timer expires). 

As per Claim 16 Kim teaches the method of claim 13, wherein indicating the offset comprises: indicating the sequence number in a first field of a header portion of the data packet; and indicating the offset in an offset status report that is transmitted separately from the data packet Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages).

As per Claim 17 Kim teaches the method of claim 13, wherein indicating the offset comprises: indicating the sequence number in a first field of a header portion of the data packet; and indicating the offset in a second field of the header portion of the data packet (Paragraph 0058 – 0060 The PDCP transmission side may include the PDCP SN in a PDCP header and may transmit the same.). 

As per Claim 18 Kim teaches the method of claim 17, wherein the second field comprises one or more reserved fields of the header portion of the data packet (Paragraph 0049, 0058, 0063 A packet data convergence protocol (PDCP) 205 and 240 is in charge of an IP header compression/decompression operation or the like).

As per Claim 19 Kim teaches the method of claim 13, wherein indicating the offset comprises: indicating an offset count field in the data packet, the offset count field comprising a number of offsets being indicated in the data packet Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages). 

As per Claim 20 Kim teaches the method of claim 19, further comprising: indicating, for each offset count field being indicated, an offset between the sequence number and a previous sequence number. (Paragraph 0012, 0015, 0054 The COUNT is a parameter obtained from a NAS serial number, the DIRECTION is a parameter determined based on a reverse direction/forward direction a packet data convergence protocol sequence number (PDCP SN) of the terminal).

As per Claim 21 Kim teaches the method of claim 13, further comprising: performing integrity protection on a data portion of the data packet using the sequence number. (Paragraph 0012, 0015 a packet data convergence protocol sequence number (PDCP SN) of the terminal).

As per Claim 22 Kim teaches the method of claim 13, wherein the first protocol layer comprises a packet data convergence protocol layer (Paragraph 0006, 0012, 0015 a length of a packet data convergence protocol sequence number (PDCP SN) of the terminal).  

As per Claim 23 Kim teaches a method for wireless communication at a second device, comprising:
(Paragraph 0011, 0057-0060 performing an integrity protection operation for the packet and ciphering the packet, based on the count value and the COUNT represents the first sequence number. See FIG. 6 which illustrating a COUNT format used in ciphering and integrity protection. A COUNT is 32 bits, and includes an HFN 605 and a PDCP SN); 
identifying the contiguous sequence number based at least in part on the indicated offset and the sequence number (Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages and the PDCP SN, and performs ciphering and integrity protection for a PDCP SDU.);
 performing integrity verification on the data packet according to the sequence number (Paragraph 0014, 0052 the packet may include performing an integrity verification); and performing data packet ordering operations according to the contiguous sequence number(Paragraph 0049-0054 See Fig. 2  discloses transmission to the lower layers according to the protocol stack). 

As per Claim 24 Kim teaches the method of claim 23, further comprising: recovering the sequence number from a header portion of the data packet; and recovering the offset from a non-header portion of the data packet (Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages ). 

As per Claim 25 Kim teaches the method of claim 23, further comprising: recovering the sequence number from a first field of a header portion of the data packet; and recovering the offset from an offset status report that is received separately from the data packet (Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages). 

As per Claim 26 Kim teaches the method of claim 23, further comprising: recovering the sequence number from a first field of a header portion of the data packet; and recovering the offset from a second field of the header portion of the data packet (Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages).

As per Claim 27 Kim teaches the method of claim 23, further comprising: recovering an offset count field in the data packet, the offset count field comprising a number of offsets being indicated in the data packet(Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages).

As per Claim 28 Kim teaches the method of claim 27, further comprising: identifying, for each offset count field being indicated, an offset between the sequence number and the (Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.